Citation Nr: 0420323	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  94-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for earaches.

3.  Entitlement to service connection for an ocular disorder 
(including refractive error), to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a pulmonary 
disorder (including frequent colds), to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by dizziness, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a disorder 
manifested by motion sickness, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1992.  He had service in the Southwest Asia Theater of 
Operations during the Persian Gulf War (Gulf War service) 
from November 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions prepared in July 1992 
and February 1994, respectively, by the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.

In July 1992 the RO denied all of the claims identified above 
except that concerning motion sickness.  In February 1994 the 
RO denied the claim concerning motion sickness.

In May 1997 the Board denied these claims, along with others 
(which have since been granted).  

The appellant appealed the decision of the Board to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the CAVC).  

In October 1998, the parties filed a Joint Motion to Vacate 
and Remand the May 1997 Board decision, and for a Stay of 
Further Proceedings (the Joint Motion).  The Joint Motion 
requested the CAVC remand the May 1997 decision of the Board 
so that the Board could consider the relevance to any of the 
claims of the law providing for service connection for signs 
and symptoms of undiagnosed illness alleged by a claimant to 
be incident to Gulf War service.  See 38 C.F.R. § 3.317 
(2003).  In an order dated in October 1998, the CAVC vacated 
the May 1997 decision of the Board and remanded the case to 
the Board for action consistent with the Joint Motion.

In June 1999, the Board remanded the claims to the RO with 
instructions for further development to address the concerns 
articulated in the Joint Motion.

The issues of entitlement to service connection for an ocular 
disorder (including refractive error), a pulmonary disorder, 
a disorder manifested by dizziness, a disorder manifested by 
motion sickness, and chest pain, respectively, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further 
acquired in required on his part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

3.  The probative and competent evidence of record 
establishes that the veteran does not have shin splints which 
have been linked to service on any basis.

4.  The probative and competent evidence of record 
establishes that the veteran does not have earaches which 
have been linked to service on any basis.


CONCLUSIONS OF LAW

1.  Shin splints were not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2003).

2.  Earaches were not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5100, 5102-5103A, 5107, 5126; 38 C.F.R.§§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309, 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

The VCAA applies to the claims presented on this appeal, 
because they were pending before VA when the VCAA became law.  
Id.

Regulations implementing the VCAA have been promulgated and, 
except for specific provisions concerning the reopening of 
previously denied claims with new and material evidence, are 
effective from the date of the statute's enactment.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Without providing any rights over and above those established 
in the VCAA, the regulations define with additional 
specificity the duties set out there.  Id.

When a claim is before it on appeal, the Board considers 
whether any action that the VCAA requires be performed before 
the claim could be denied remains to be accomplished and must 
remand the claim for completion of any such needed action.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board has concluded that the agency of original 
jurisdiction satisfied the requirements of the VCAA in 
developing the claims of entitlement to service connection 
for shin splints and earaches, respectively.

The VCAA requires VA to provide claimants with certain notice 
concerning evidence that VA has determined is needed to 
substantiate their claims.  The notice furnished by VA must 
inform the claimant, and the claimant's representative, if 
any, of any information and of any medical and lay evidence 
that VA determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
explain which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  The notice must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  The 
notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Under the VCAA, the claimant has one year from the date the 
notice is sent in which to submit information or evidence 
that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the notice required by section 5103 of the VCAA 
must be furnished "before an initial unfavorable AOJ [agency 
of original jurisdiction] decision on the claim."  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)

The VCAA requires also VA to assist claimants with the 
development of evidence that VA has determined is necessary 
to substantiate the claim.  

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other records evidence.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

Under the VCAA, the duty to obtain documentary evidence 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  Under the VCAA, VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  

Under the VCAA, VA has a duty to afford the claimant a 
medical examination or secure a medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103(A); see also 38 C.F.R. § 3.159(c)(4).  



Under the VCAA, a need for a medical examination or opinion 
is not considered to exist unless "the evidence of record 
before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)," includes competent evidence that a 
veteran has a current disability or persistent or recurrent 
symptoms of disability that in turn may be associated with 
the veteran's active service.  38 U.S.C.A. § 5103(A)(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).

The RO provided the veteran and his representative with the 
notice required by section 5103 of the VCAA concerning the 
evidence that was needed to substantiate the claims.  In an 
August 2003 letter, the RO described the type of evidence was 
needed to substantiate the claims, clearly delineated what 
VA's and the veteran's respective responsibilities were for 
obtaining this evidence, depending on whether it consisted of 
records in the possession of a federal department or agency 
or not, and at the same time offered VA's assistance with 
obtaining the evidence for which the veteran bore ultimate 
responsibility to produce.  

In a manner consistent with the statute, the August 2003 
letter made it clear that information or evidence pertinent 
to the claim could be submitted for one year from the date of 
the letter.

The RO furnished this notice after issuing, in September 
1992, the July 1992 rating decision in which the veteran's 
requests for service connection for shin splints and earaches 
first were denied.

The CAVC held in the first Pelegrini, supra, case that the 
notice required by section 5103 of the VCAA must be furnished 
"before an initial unfavorable AOJ [agency of original 
jurisdiction] decision on the claim."  Pelegrini v. 
Principi, 17 Vet. App. 412, 421-22 (2004) (Pelegrini I).  
Later, in Pelegrini v. Principi, 2004 U.S. App. Vet. Claims 
LEXIS 370 (U.S. App. Vet. Cl., June 24, 2004) (Pelegrini II), 
which withdrew the opinion in Pelegrini I, the CAVC 
reaffirmed that holding.  

At the same time, the CAVC found in that decision that 
"where, as [in the circumstances presented by that case], 
that notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§ 3.159(b)(1) 
because an initial AOJ adjudication had already occurred" 
but the appellant has the right on remand to VCAA content-
complying notice and proper subsequent VA process.  Id.  

The CAVC also held in Pelegrini II that in cases where, 
because it was required to provide a claimant with notice 
under section 5103 of the VCAA before adjudicating the claim 
and did not, the agency of original jurisdiction has 
committed error, the Board may yet determine that the error 
did not prejudice the claim but instead was "harmless."  
Id.  The CAVC indicated that to find that the error was 
harmless, that is, did not prejudice the claim, the Board 
must make specific findings about the state of the record 
presented on appeal that demonstrate beyond "speculation" 
that the claimant would not have identified evidence that 
would have strengthened the claim if given notice under 
section 5103 before the agency of original jurisdiction 
initially decided the claim.  Id.

Although the RO was not required in this case to furnish the 
notice described by section 5103 of the VCAA before initially 
deciding the claims because the VCAA had not been enacted at 
that time, and so did not commit error, the Board has 
considered, as it would be required to do in a case of legal 
error, whether the RO's furnishing of such notice in August 
2003 after the claims were adjudicated initially in July 1992 
prejudiced the claims and has concluded that it did not.

There is no indication in the record that evidence relevant 
to the claims and needed to decide them was not obtained.  
Rather, the record shows that all documentary evidence 
relevant to the claims that was in the custody of the service 
department and VA and all other documentary evidence that was 
identified by the veteran as being relevant to the claims was 
secured and added to the claims file.  In addition, the 
record shows that VA medical examinations were provided in 
July 1992 and October 1999 the reports of which contained 
findings that were needed to resolve the claims.  

As this evidence was obtained, the claims were reconsidered 
in various supplemental statements of the case, the most 
recent of which were issued in December 2002 and April 2004, 
respectively.  In a Statement of Representative in Appeals 
Case submitted in June 2004, the veteran's representative 
confirmed that all evidence relevant to the appeal had been 
obtained. 

Therefore, the Board has concluded that there is no need to 
remand the claims of entitlement to service connection for 
shin splints and earaches, respectively, for remedial action.  
They are decided on the record as it now stands on appeal.


Service Connection

Factual Background

The veteran claims entitlement to service connection for shin 
splints and earaches, respectively.  He has alleged that both 
disabilities had their onset during his service.  In the 
formal claim document, VA Form 21-526, Application for 
Compensation, that he filed in June 1992, he averred that he 
developed earaches in 1984 and shin splints in 1985.  He does 
not allege that these disabilities were aggravated by his 
later Gulf war service.

Clinical medical records covering the entire period of his 
service do not show that the veteran sought medical attention 
for complaints referable to shin splints or earaches or that 
he was diagnosed with either condition.  Service examination 
reports indicate that he complained of problems with his ears 
and lower extremities, but no disorder was assessed.  In a 
February 1984 examination report, it is noted by the form 
entry "23.  DRUMS (Perforation)" that valsalva was normal 
bilaterally.  The April 1992 reports of his separation 
examination and accompanying medical history show that he 
complained of various problems (cramps, arthritis, lameness) 
with his lower extremities and of ear trouble, and was 
assessed with one abnormality, slightly decreased range of 
motion of the knees.

On file is the report concerning VA examinations that the 
veteran underwent in July 1992 in conjunction with his 
application for service connection for disabilities.  The 
report concerning a general examination indicates that the 
condition of the lower extremities, including range of motion 
of the knees, reflex and motor systems, and gait, was normal 
and states diagnoses that include "[h]istory of shin 
splints."  The report concerning an audiological examination 
indicates that the veteran said that he had suffered acoustic 
trauma during his entire service and that he mentioned in 
particular acoustic trauma that he encountered in 1985 while 
walking in front of eight-inch howitzers that caused him to 
develop a ringing in his ears.  The report states diagnoses 
of probable left ear hearing impairment, history of left ear 
acoustic trauma in service with spontaneous subjective 
recovery, and left intermittent tinnitus.

On file are outpatient treatment records generated at a VA 
medical facility during a period extending from June 1992 to 
August 1996.  These records are consistent with the July 1992 
VA examination reports.  They do not identify, or document 
complaints by the veteran referable to, a disorder of the 
ears manifested by earaches or a disorder of the lower 
extremities, including shin splints.  

On file are outpatient treatment records generated by private 
health care providers.  Records from one such provider 
covering a period extending from March 1992 to September 1993 
do not denote any complaints by the veteran, or medical 
assessments, referable to earaches and shin splints.  Records 
from another private health care provider consist only of a 
March 1997 note concerning the right eye.

On file are the reports concerning VA examinations that the 
veteran underwent in October 1999 in conjunction with his 
claims of entitlement to service connection for shin splints, 
earaches, and other disabilities.  The report concerning a 
general examination states diagnoses of knee, right shoulder, 
and left shoulder problems but not of shin splints.  The 
report concerning an audiological examination states an 
assessment of normal hearing, normal middle ears functioning, 
excellent word recognition, and tinnitus consistent with a 
history of exposure to noise during service.  



The report concerning the general examination indicates that 
the veteran denied any symptoms that would point to shin 
splints or earaches.  The report concerning the audiological 
examination remarks that the veteran's main complaints were 
about symptoms referable to tinnitus.

On file are statements provided by individuals all of whom 
averred that the veteran exhibited health problems after 
service that he did not seem to have before he entered 
service.  The service cited in all of these statements is 
only the veteran's Persian Gulf War service.  One statement 
is dated in October 1996, three others in August 1999.  

All allege that the veteran complained of having joint pain, 
among other problems, after this service.  None allege that 
he complained of earaches.  One of the August 1999 statements 
was provided by a person who described herself as a licensed 
practical nurse.


Criteria

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  

Also, if a veteran with 90 days or more of continuous active 
service develops arthritis within one year to a compensable 
degree after being separated from service, then the disease 
will be presumed to have been incurred in service even absent 
direct evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease.)  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Where a proposition is factual, such as whether an incident 
or injury occurred during service, lay evidence may be 
competent.  Id. Generally, too, a layperson is considered 
competent to supply evidence descriptive of his own symptoms.  
Id.  However, when a proposition turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, evidence proceeding from an expert medical 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
lay person he is not competent to diagnose a current 
disability or opine as to its etiology); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).


Analysis

The Board finds that in the case of each of the claims 
presented on this appeal, the elements of a meritorious 
service connection claim are not established by the evidence.  

The medical evidence on file does not demonstrate that the 
veteran had a chronic disease referable to shin splints or 
earaches during his service or displayed symptoms of those 
disorders continuously after service.  The lay statements on 
file do not permit the inference that the veteran displayed 
symptoms of those disorders (other than symptoms of joint 
pain generally) after service.  The reports concerning 
medical examinations afforded him by VA in 1992 and again in 
1999 do not state diagnoses of shin splints or each aches.  

The diagnosis in the 1992 VA general examination report 
citing a "[h]istory of shin splints" is merely a 
transcription of what the veteran told the examiner and does 
establish that the veteran exhibited that disability at that 
time.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Indeed, the 1999 VA examination reports note that the veteran 
denied having any symptoms that would point to either 
disorder.

Neither claim is supported with evidence that the veteran 
currently has the specific disability for which he claims 
entitlement to compensation.  The Board notes that service 
connection has been granted in this case for another 
disability involving the ears (tinnitus) and for disabilities 
of the joints (of both knees and both shoulders).  The United 
States Court of Appeals for the Federal Circuit (CAFC) has 
held that VA may reasonably interpret the statutes providing 
for payment of compensation for service-connected disability 
as requiring that a disability be present at the time of the 
claim for benefits (or other potential effective date of 
grant).  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C.A. § 1131); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C.A. § 1110).  In the absence of competent 
evidence showing that the alleged disability is present 
currently, a claim of entitlement to service connection must 
fail.  Id.  

In this case, not only is that evidence lacking but so also 
is evidence that the veteran had either shin splints or 
earaches during service.  Nor is there competent evidence 
that the veteran manifested an arthritic condition referable 
to shin splints within the one-year period immediately 
following his separation from service.

A claim of entitlement to service connection cannot be proven 
by a claimant's word or allegations alone, at least where the 
claimant is not a medical expert.  Espiritu v. Derwinski, 2 
Vet. App. at 494.  Competent evidence proving the service 
connection claims is absent in this case.  

The doctrine of reasonable doubt is not for application 
because the preponderance of the evidence is against each 
claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for earaches is denied.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board finds that by means of the letter of August 2003 
referred to in the decision above, the veteran was given due 
notice about the evidence that was needed to support a 
service connection claim that satisfied the basic 
requirements of section 5103 of the VCAA.  However, the Board 
has concluded that a supplemental notice should be issued in 
conjunction with further development of these claims on 
remand.  That notice should include a specific description of 
the evidence that is needed to support a service connection 
claim for benefits for undiagnosed illness incident to 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  

In its June 1999 Remand, the Board instructed the RO to take 
certain actions to develop the claims, including action that 
appeared to be required under the Veterans Claims Assistance 
Act of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002) (the VCAA); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  However, the RO 
did not comply fully with the Board's instructions.

The CAVC held in Stegall v. West, 11 Vet. App. 268, 271 
(1998), that a remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  

The CAVC also held in Stegall that "where . . . the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id.  

When a claim is before it on appeal to which the VCAA 
applies, the Board must consider whether any action that this 
law requires be accomplished before the claim could be denied 
remains to be performed and must remand the claim for 
completion of any such needed action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

On these grounds, the Board must remand again the claims of 
entitlement to service connection for an ocular disorder 
(including refractive error), a pulmonary disorder, a 
disorder manifested by dizziness, a disorder manifested by 
motion sickness, and chest pain, respectively.

The Board's instructions in the June 1999 Remand were 
consistent with the concerns articulated in the October 1999 
Joint Motion requesting a remand of this case:  that VA 
consider the applicability to any of the claims of the law 
providing for service connection for undiagnosed illness 
incident to a veteran's Gulf War service.  




Thus, the Board instructed the RO to seek VA examinations 
that would help VA adjudicators to resolve the question 
whether certain of the veteran's claims could be granted 
under that law or, in the alternative, under the law 
providing for service connection for diagnosed current 
disabilities.  

In his statements, the veteran has made it clear that he 
contends that he developed an ocular disorder, a pulmonary 
disorder, a disorder manifested by dizziness, a disorder 
manifested by motion sickness, and chest pain as a result of 
his Gulf War service.  

Thus, the law concerning service connection for undiagnosed 
illness incident to a veteran's Gulf War service is relevant 
to the claims of entitlement to service connection for those 
conditions.  

Under that law, a "Persian Gulf War veteran" (one who 
served on active duty in the military, naval, or air service 
in the Southwest Asia theater of operations "during the 
Persian Gulf War") who exhibits objective indications of 
chronic disability resulting from an "undiagnosed illness" 
(one that by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis) 
either for the first time during the Persian Gulf War service 
or to a degree of 10 percent or more not later than December 
31, 2006 is presumed entitled to service connection and 
compensation for that undiagnosed illness.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(a) (2003).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a).  "Chronic" disabilities include 
disabilities that have existed six months or more and 
disabilities that exhibit intermittent periods of improvement 
and worsening over a six-month period."  Id.  

If these criteria are satisfied, then service connection will 
be granted for disability attributable to undiagnosed illness 
unless (i) there is affirmative evidence that the undiagnosed 
illness was not incurred during the Gulf War service, or (ii) 
there is affirmative evidence that the undiagnosed illness 
was caused by a supervening event or condition that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf war and the onset of the illness, or (iii) there 
is affirmative evidence that the undiagnosed illness is the 
result of the veteran's own misconduct, including the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(a).  

Signs and symptoms which may be manifestations of undiagnosed 
illness caused by Persian Gulf War service include 
neurological signs and symptoms, signs and symptoms involving 
the upper or lower respiratory system, and cardiovascular 
signs and symptoms.  38 U.S.C.A. § 1117(g)(6), (8), (11); 
38 C.F.R. § 3.317(b)(6), (8), (11).  

Review of the reports concerning the VA examinations that the 
RO obtained after the case was remanded in June 1999 
demonstrates that they do not contain the findings needed to 
decide the claims.  The examination reports do not squarely 
engage the question whether the veteran has undiagnosed 
illnesses involving the eyes, nervous system, the respiratory 
system, or the cardiovascular system that are manifested by 
the symptom that he has described in prosecuting his claims.  

Nor do the examination reports squarely engage the question 
whether if one or more of the disabilities alleged by the 
veteran do not represent an undiagnosed illness, they 
represent clinical disorders currently present in the veteran 
and as likely as not attributable to an injury or disease 
that he encountered during any of his service, including an 
injury or disease attributable to his Gulf War service.  See 
Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (when a 
veteran applies for service connection under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3,317 but is found to have a 
disability attributable to a known clinical diagnosis, there 
must be further consideration of the claim under the general 
theory of entitlement to service connection).  



Under the VCAA, an examination or opinion is considered to be 
necessary to decide a service connection claim, and VA 
therefore has a duty to secure one, if the lay and medical 
evidence of record includes competent evidence that the 
claimant has a current disability of persistent and recurring 
symptoms of disability, indicates that the disability or 
symptoms may be associated with the veteran's service, but 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103(A)(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  

The medical evidence that is needed to resolve these claims 
is not contained in the VA examination reports now on file, 
nor is it supplied by any of the clinical records now on 
file.  Therefore, the claims are remanded for new VA 
examinations.

The VA examinations to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

The VCAA provides that the duty to obtain records applies 
when the claimant, after being requested to do so by VA, 
"adequately identifies [such records] to the Secretary and 
authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  Under the VCAA, VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  



Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

The VCA AMC should provide the veteran 
with a supplemental notice concerning the 
evidence that is needed to substantiate 
his claims of entitlement to service 
connection for an ocular disorder 
(including refractive error), a pulmonary 
disorder, a disorder manifested by 
dizziness, a disorder manifested by 
motion sickness, and chest pain, 
respectively, to include as due to 
undiagnosed illness incident to Gulf War 
service.

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims, including evidence that could 
entitle him to the presumption afforded 
by 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307 and 3.309 and evidence 
satisfying the ground of service 
connection afforded Persian Gulf War 
veterans by 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.


Such notice should inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or information; 
should ask him to submit to the RO all 
relevant evidence in his possession; and 
should apprise him  of the appropriate 
time limitation within which to submit 
any evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A copy of the notice must be sent to the 
veteran's representative.

3.  The VBA AMC should make efforts to 
secure all service medical, VA medical 
records, private medical records, and 
other evidence that the veteran 
identifies in response to the notice 
requested in Paragraph 2, above.

The VBA AMC should document in the claims 
file the action that it took to obtain 
this evidence and should provide 
appropriate notice to the veteran and his 
representative concerning records or 
other documentary evidence that could not 
be obtained.

4.  Thereafter, the VBA AMC should 
schedule the veteran for the VA 
examinations described below.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

The examiners must review all 
documentation in the claims file 
pertinent to the service-connected 
disabilities, to include any new medical 
records, employment records, or other 
evidence obtained as a result of the 
directives in this Remand.  

All diagnostic studies and tests thought 
necessary by an examiner should be 
performed.

A PERSIAN GULF WAR REGISTRY EXAMINATION, 
to include the following specialized 
examinations:

(A)  Respiratory systems examination

This must be performed by a pulmonary 
specialist.

In the examination report, the examiner 
should provide an opinion as to whether 
the pulmonary disorder (including 
frequent colds) that has been reported by 
the veteran or other respiratory disorder 
that he may exhibit is attributable to a 
known clinical diagnosis and, if the 
opinion is in the affirmative, state the 
diagnosis and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
likelihood) that the diagnosed disorder 
is etiologically related to the veteran's 
service, to include service during the 
Persian Gulf War.

If the examiner concludes that by 
history, physical examination, and 
laboratory tests, the veteran does not 
have a pulmonary or other respiratory 
disorder that is attributable to a known 
clinical diagnosis, the examiner should 
provide an opinion in the examination 
report as to (i) whether there are 
verifiable signs and symptoms of a 
chronic disabilities (to include those 
lasting 6 months or more or one 
exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period) associated with pulmonary or 
other respiratory problems, (ii) the 
earliest date those signs and symptoms of 
disability first became manifest, and 
(iii) whether it appears that the 
undiagnosed illnesses were not incurred 
during or as a result of his Persian Gulf 
War service.  

All service medical records referable to 
a pulmonary or other respiratory 
condition must be discussed in the 
opinion.

(B)  Neurological examination
This must be performed by a neurologist.

In the examination report, the examiner 
should provide an opinion as to whether 
the dizziness, the motion sickness, and 
the chest pain, respectively, that have 
been reported by the veteran are 
attributable to a known clinical 
diagnosis and, if the opinion is in the 
affirmative, state the diagnosis and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent likelihood) that the 
diagnosed disorder is etiologically 
related to the veteran's service, to 
include service during the Persian Gulf 
War.  




The opinion must address dizziness, 
motion sickness, and chest pain 
separately.  

The opinion must include a discussion of 
whether dizziness and/or motion sickness 
is secondary to the veteran's tinnitus.

If the examiner concludes that by 
history, physical examination, and 
laboratory tests, the veteran's 
dizziness, motion sickness, and chest 
pain are not attributable to a known 
clinical diagnoses, the examiner should 
provide an opinion in the examination 
report as to (i) whether there are 
verifiable signs and symptoms of a 
chronic disabilities (to include those 
lasting 6 months or more or one 
exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period) associated with dizziness, motion 
sickness, and chest pain, respectively, 
(ii) the earliest date those signs and 
symptoms of disability first became 
manifest, and (iii) whether it appears 
that the undiagnosed illnesses were not 
incurred during or as a result of his 
Persian Gulf War service.  The opinion 
must address dizziness, motion sickness, 
and chest pain separately.  

All service medical records referable to 
these conditions must be discussed in the 
opinion.

(C)  Cardiovascular examination

This must be performed by a cardiologist.




In the examination report, the examiner 
should provide an opinion as to whether 
the chest pain that has been reported by 
the veteran is attributable to a known 
clinical diagnosis and, if the opinion is 
in the affirmative, state the diagnosis 
and provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent likelihood) that 
the diagnosed disorder is etiologically 
related to the veteran's service, to 
include service during the Persian Gulf 
War.  

If the examiner concludes that by 
history, physical examination, and 
laboratory tests, the veteran's chest 
pain is not attributable to a known 
clinical diagnosis, the examiner should 
provide an opinion in the examination 
report as to (i) whether there are 
verifiable signs and symptoms of a 
chronic disability (to include those 
lasting 6 months or more or one 
exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period) associated with chest pain, (ii) 
the earliest date those signs and 
symptoms of disability first became 
manifest, and (iii) whether it appears 
that the undiagnosed illness was not 
incurred during or as a result of his 
Persian Gulf War service.  

All service medical records referable to 
chest pain must be discussed in the 
opinion.

(D)  Ophthalmologic examination

This must be performed by an 
ophthalmologist.




In the examination report, the examiner 
should provide an opinion as to whether 
the ocular disorder that has been 
reported by the veteran is attributable 
to a known clinical diagnosis and, if the 
opinion is in the affirmative, state the 
diagnosis and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
likelihood) that the diagnosed disorder 
is etiologically related to the veteran's 
service, to include service during the 
Persian Gulf War.  

If the examiner concludes that by 
history, physical examination, and 
laboratory tests, the veteran's ocular 
condition is not attributable to a known 
clinical diagnosis, the examiner should 
provide an opinion in the examination 
report as to (i) whether there are 
verifiable signs and symptoms of a 
chronic disability (to include those 
lasting 6 months or more or one 
exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period) associated with eye problems, 
(ii) the earliest date those signs and 
symptoms of disability first became 
manifest, and (iii) whether it appears 
that the undiagnosed illness was not 
incurred during or as a result of his 
Persian Gulf War service.  

All service medical records referable to 
an eye condition must be discussed in the 
opinion.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for an 
ocular disorder (including refractive 
error), a pulmonary disorder, a disorder 
manifested by dizziness, a disorder 
manifested by motion sickness, and chest 
pain, respectively, to include as due to 
undiagnosed illness incident to Gulf War 
service.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection, and may result 
in their denials.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



